EXHIBIT 99 For Immediate Release Thursday, July 12, 2007 Contact: David G. Ratz, Executive Vice President (740) 286-3283 Oak Hill Financial Reports 2nd Quarter Results Jackson, Ohio Oak Hill Financial, Inc. (Nasdaq GS: OAKF) today reported net earnings (U.S. GAAP) for the three months ended June 30, 2007 of $4,613,000, or $0.86 per diluted share. The second quarter 2007 earnings compare to the $2,994,000, or $0.54 per diluted share, in net earnings that the company recorded for the quarter ended June 30, 2006, and to the $2,613,000, or $0.48 per diluted share, in net earnings reported for the first quarter of 2007. For the six months ended June 30, 2007, Oak Hill Financial recorded net earnings (U.S. GAAP) of $7,226,000, or $1.34 per diluted share, as compared to the $6,488,000, or $1.16 per diluted share, in net earnings for the first six months of 2006. The net earnings for the second quarter and first six months of 2007 include a $1,648,000 non-taxable gain on bank-owned life insurance. Excluding this item, the company’s net income was $2,965,000, or $0.55 per diluted share, for the second quarter of 2007 and $5,578,000, or $1.03 per diluted share, for the first six months of 2007. The company’s total assets ended the second quarter of 2007 at $1.29 billion, as compared to the $1.26 billion in total assets recorded at June 30, 2006. Net loans at June 30, 2007 were $1.03 billion, which was essentially unchanged from June 30, 2006. Reviewing Oak Hill Financial’s second quarter results, President and CEO R. E. Coffman, Jr. said, “We continue to make progress in growing our revenues and bottom line. On a linked-quarter basis, operating revenues in the second quarter were up 7%. We had a strong increase in non-interest income, and net interest income increased as well. Although we continue to experience pressure on the net interest margin, the margin in the second quarter was in line with our expectations. While the increase in revenues was offset somewhat by higher operating expenses, operating earnings for the second quarter were still up over 13% as compared to the first quarter.” Coffman continued, “Loan volume was moderate during the quarter, but we did have some loan payoffs and we sold $2.3 million in classified loans, both of which affected our overall loan totals. Going forward, we continue to work diligently on reducing our nonperforming loans, and we remain optimistic that we will be able to further improve this area.” Key Issue Review and Outlook Net Interest Margin– Net interest margin for the second quarter was 3.19%, as compared to the 3.34% posted in the second quarter of 2006 and the 3.24% recorded for the first quarter of 2007. The current interest rate environment continues to affect asset yields, although liability costs have leveled off, which in turn has brought some degree of stabilization to the margin in recent months. Operating Expenses– Non-interest expenses from continuing operations were 2.76% of average assets for the second quarter of 2007, which compares to 2.64% for the second quarter of 2006 and 2.63% for the first quarter of 2007. On a linked-quarter basis, the increase in operating expenses was due primarily to increases in credit and collections expense and mark-to-market adjustments related to interest rate swaps. The company’s efficiency ratio from operations for the second quarter of 2007 was 66.0%, as compared to 59.8% in the prior year’s quarter and 63.4% in the first quarter of 2007. Non-Interest Income– Non-interest income from operations, which excludes the $1.6 million nontaxable gain on bank-owned life insurance mentioned earlier in this release, was $3.5 million in the second quarter, which was comparable to the second quarter of 2006 and an increase of 28.0% over the first quarter of 2007. The linked-quarter growth in non-interest income from operations resulted primarily from increases in deposit service charges and insurance and investment services commissions, and lower losses on sale of other real estate owned (OREO). Offsetting the linked quarter increase was increased amortization and impairment of mortgage servicing rights, which the company accounts for as a reduction in other non-interest income. Asset Quality– At the end of the second quarter, the nonperforming loans/total loans and nonperforming assets/total assets ratios were 1.38% and 1.30%, respectively, as compared to the 1.36% and 1.31%, respectively, recorded at March 31, 2007. During the second quarter, the company sold three adversely classified, but still performing, loans totaling $2.3 million and disposed of $324,000 of OREO. Going forward, the company intends to pursue additional sales of nonperforming and classified loans and assets. The company’s net charge-offs (non-annualized) were 0.06% of average loans for the second quarter of 2007, as compared to 0.04% in the first quarter. Nearly 33% of the company’s net charge-offs for the second quarter were the result of the sale of the classified loans. Annualized net charge-offs were 0.19% through the first six months of 2007, which is in line with its historical range of 0.20% to 0.25%. However, the potential disposition of nonperforming loans could effect future net charge-offs. Consistent with generally accepted accounting principles and regulatory guidelines, the company uses various formulas to determine its allowance for loan and lease losses (ALLL). The methodology takes into consideration charge-offs as well as the rated quality of the company’s loans based on loan review grades and the types and amounts of loans comprising the portfolio, while allowing some discretion by management to make adjustments based on near-term economic conditions. Using this methodology, the loans involved in the second quarter loan sales had previously been allocated specific amounts for expected losses in the ALLL. As a result, management’s most recent analysis of the above factors indicated that an ALLL/total loans ratio of 1.22% was appropriate at June 30, 2007. Asset/Loan Growth– Oak Hill Financial’s total assets and net loans were essentially flat during the second quarter as moderate loan volume was offset by the payoff of several commercial real estate loans and the classified loan sale. In addition, management continues to maintain tighter underwriting standards and a conservative approach to loan pricing. Total deposits on a linked-quarter basis were also flat, with growth in money market and interest bearing transaction accounts offset by declines in non-core interest bearing deposits as the company allowed maturing brokered deposits and other large time deposits to run off without replacement. Oak Hill Financial is a financial holding company headquartered in Jackson, Ohio. Its subsidiary, Oak Hill Banks, operates 36 full-service banking offices and one bank loan production office in 15 counties across southern and central Ohio. A second subsidiary, Oak Hill Financial Insurance Agency, provides group health plans, benefits administration, and other insurance services to business and public-sector organizations throughout the same region. The company also holds 49% of Oak Hill Title Agency, LLC, which provides title services for commercial and residential real estate transactions. Additional information about Oak Hill Financial can be found on the company’s website at www.oakf.com. Forward-Looking Statements Disclosure This release contains certain forward-looking statements related to the future performance and condition of Oak Hill Financial, Inc. These statements, which are subject to numerous risks and uncertainties, are presented in good faith based on the company’s current condition and management’s understanding, expectations, and assumptions regarding its future prospects as of the date of this release. Actual results could differ materially from those projected or implied by the statements contained herein. The factors that could affect the company’s future results are set forth in the periodic reports and registration statements filed by the company with the Securities and Exchange Commission. Oak Hill Financial, Inc. SELECTED CONSOLIDATED FINANCIAL INFORMATION (unaudited) July 12, 2007 Press Release At June 30, (In thousands, except share data) 2007 2006 SUMMARY OF FINANCIAL CONDITION Total assets $ 1,287,263 $ 1,262,771 Interest-bearing deposits and federal funds sold 1,927 3,431 Investment securities 160,385 143,124 Loans receivable – net 1,027,954 1,023,629 Deposits 958,200 978,038 Federal Home Loan Bank advances and other borrowings 228,174 190,083 Stockholders’ equity 95,440 90,246 The Company discloses net earnings, diluted earnings per share and certain performance ratios adjusted for non-recurring items.Management believes that presenting this information is an additional measure of performance that investors can use to compare operating results between reporting periods.These measures should not be considered an alternative to measurements required by accounting principles generally accepted in the United States of America (“U.S. GAAP”).In accordance with Securities and Exchange Commission Regulation G, reconciliation of the Company’s U.S. GAAP information to its operating information is presented in the tables below. For the For the Three Months Ended Six Months Ended June 30, June 30, (In thousands, except share data) 2007 2006 2007 2006 RECONCILIATION OF NON-GAAP NET EARNINGS, DILUTED EARNINGS PER SHARE AND OTHER PERFORMANCE MEASURES Net earnings (U.S. GAAP) $ 4,613 $ 2,994 $ 7,226 $ 6,488 Non-recurring items: Non-taxable gain on bank owned life insurance (1,648 ) – (1,648 ) – Net earnings from operations $ 2,965 $ 2,994 $ 5,578 $ 6,488 Diluted earnings per share (U.S. GAAP) $ 0.86 $ 0.54 $ 1.34 $ 1.16 Non-recurring items: Non-taxable gain on bank owned life insurance (0.31 ) – (0.31 ) – Diluted earnings per share from operations $ 0.55 $ 0.54 $ 1.03 $ 1.16 Oak Hill Financial, Inc. SELECTED CONSOLIDATED FINANCIAL INFORMATION (unaudited) July 12, 2007 Press Release For the For the Three Months Ended Six Months Ended June 30, June 30, (In thousands, except share data) 2007 2006 2007 2006 RECONCILIATION OF NON-GAAP NET EARNINGS, DILUTED EARNINGS PER SHARE AND OTHER PERFORMANCE MEASURES (continued) Non-interest income (U.S. GAAP) $ 5,159 $ 3,507 $ 7,903 $ 6,794 Non-recurring items: Non-taxable gain on bank owned life insurance (1,648 ) – (1,648 ) – Non-interest income from operations $ 3,511 $ 3,507 $ 6,255 $ 6,794 SUMMARY OF OPERATIONS(1) Interest income $ 21,247 $ 19,647 $ 42,160 $ 38,618 Interest expense 11,903 10,127 23,548 19,407 Net interest income 9,344 9,520 18,612 19,211 Provision for losses on loans 282 1,073 825 1,273 Net interest income after provision for losses on loans 9,062 8,447 17,787 17,938 Gain on sale of loans 203 333 350 542 Commissions income 934 873 1,750 1,693 Other non-interest income 2,374 2,301 4,155 4,559 General, administrative and other expense 8,872 8,267 17,109 16,516 Earnings before federal income taxes 3,701 3,687 6,933 8,216 Federal income taxes 1,011 943 1,905 2,228 Federal new markets tax credit (275 ) (250 ) (550 ) (500 ) Net earnings from operations $ 2,965 $ 2,994 $ 5,578 $ 6,488 SELECTED PERFORMANCE RATIOS FROM OPERATIONS(1) Diluted earnings per share $ 0.55 $ 0.54 $ 1.03 $ 1.16 Return on average assets 0.92 % 0.96 % 0.88 % 1.05 % Return on average equity 12.64 % 13.01 % 12.08 % 14.05 % Efficiency ratio 66.02 % 59.76 % 64.73 % 59.95 % Oak Hill Financial, Inc. SELECTED CONSOLIDATED FINANCIAL INFORMATION (unaudited) July 12, 2007 Press Release For the At or For the Three Months Ended Six Months Ended June 30, June 30, (In thousands, except share data) 2007 2006 2007 2006 PER SHARE INFORMATION (U.S. GAAP) Basic earnings per share (2) $ 0.86 $ 0.55 $ 1.35 $ 1.18 Diluted earnings per share (3) $ 0.86 $ 0.54 $ 1.34 $ 1.16 Dividends per share $ 0.21 $ 0.19 $ 0.42 $ 0.39 Book value per share $ 17.85 $ 16.78 OTHER STATISTICAL AND OPERATING DATA (U.S. GAAP) (4) Return on average assets 1.43 % 0.96 % 1.13 % 1.05 % Return on average equity 19.66 % 13.01 % 15.65 % 14.05 % Non-interest expense to average assets 2.76 % 2.64 % 2.69 % 2.67 % Net interest margin (fully-taxable equivalent) 3.19 % 3.34 % 3.22 % 3.41 % Total allowance for losses on loans to non-performing loans 88.82 % 73.86 % Total allowance for losses on loans to total loans 1.22 % 1.32 % Non-performing loans to total loans 1.38 % 1.79 % Non-performing assets to total assets 1.30 % 1.55 % Net charge-offs to average loans (actual for the period) 0.06 % 0.11 % 0.10 % 0.12 % Net charge-offs to average loans (annualized) 0.23 % 0.43 % 0.19 % 0.24 % Equity to assets at period end 7.41 % 7.15 % Efficiency ratio 58.68 % 59.76 % 60.85 % 59.95 % (1) Does not include a $1.6 million non-taxable gain on bank owned life insurance for the three and six months ended June 30, 2007. (2) Based on 5,341,939, 5,457,931, 5,333,287 and 5,512,408 weighted-average shares outstanding for the three and six months ended June 30, 2007 and 2006, respectively. (3) Based on 5,398,471, 5,545,728, 5,395,478 and 5,606,204 weighted-average shares outstanding for the three and six months ended June 30, 2007 and 2006, respectively. (4) Annualized where appropriate. Oak Hill Financial, Inc. SELECTED CONSOLIDATED FINANCIAL INFORMATION (unaudited) July 12, 2007 Press Release At June 30, (In thousands, except share data) 2007 2006 SUPPLEMENTAL DETAIL BALANCE SHEET – ASSETS Cash and cash equivalents 22,128 24,754 Trading account securities – – Securities available for sale 158,866 139,516 Securities held to maturity 1,519 3,608 Other securities 8,078 7,845 Total securities 168,463 150,969 Total cash and securities 190,591 175,723 Loans and leases held for investment (1) 1,037,258 1,033,359 Loans and leases held for sale (1) 239 455 Total loans and leases (1) 1,037,497 1,033,814 Allowance for losses on loans 12,748 13,678 Goodwill 8,485 7,935 Other intangible assets 2,720 3,556 Total intangible assets 11,205 11,491 Mortgage servicing rights 3,205 3,493 Purchased credit card relationships – – Other real estate owned 2,375 1,018 Bank owned life insurance 13,038 13,216 Other assets 42,100 37,694 Total assets 1,287,263 1,262,771 BALANCE SHEET – LIABILITIES Deposits 958,200 978,038 Borrowings 205,174 167,083 Other liabilities 5,441 4,396 Total liabilities 1,168,815 1,149,517 Redeemable preferred stock – – Trust preferred securities 23,000 23,000 Minority interests 8 8 Other mezzanine level items – – Total mezzanine level items 23,008 23,008 Total liabilities and mezzanine level items 1,191,823 1,172,525 BALANCE SHEET – EQUITY Preferred equity – – Common equity 95,440 90,246 MEMO ITEM: Net unrealized gain (loss) on securities available for sale, net of tax (1,219 ) (1,817 ) End of period shares outstanding (2) 5,345,554 5,379,756 Options outstanding 384,233 453,583 Treasury shares held by the Company 529,080 484,878 (1) Data is net of unearned interest, gross of allowance for losses on loans (2) Excludes treasury shares Oak Hill Financial, Inc. SELECTED CONSOLIDATED FINANCIAL INFORMATION (unaudited) July 12, 2007 Press Release For the For the Three Months Ended Six Months Ended June 30, June 30, (In thousands, except share data) 2007 2006 2007 2006 SUPPLEMENTAL DETAIL (continued) Repurchase plan announced? No No No Yes Number of shares to be repurchased in plan(1) N/A N/A N/A 278,000 Number of shares repurchased during the period(1) N/A 175,200 N/A 249,655 Average price of shares repurchased(1) N/A $ 27.94 N/A $ 29.16 INCOME STATEMENT Interest income 21,247 19,647 42,160 38,618 Interest expense 11,903 10,127 23,548 19,407 Net interest income 9,344 9,520 18,612 19,211 Net interest income (fully-taxable equivalent) 9,694 9,888 19,320 19,962 Provision for losses on loans 282 1,073 825 1,273 Non-recurring expense: Merger-related expenses – Trading account income – Foreign exchange income – Trust income – Commissions income 934 873 1,750 1,693 Service charges on deposits 1,570 1,358 2,800 2,565 Gain on sale of loans 203 333 350 542 Gain on investment securities transactions 34 (35 ) 121 104 Other non-interest income 2,418 978 2,882 1,890 Total non-interest income 5,159 3,507 7,903 6,794 Employee compensation and benefits 4,472 4,104 8,918 8,404 Occupancy and equipment expense 1,137 987 2,301 1,980 Foreclosed property expense – Amortization of intangibles 175 229 391 512 Other general, administrative and other expense 3,088 2,947 5,499 5,620 Total non-interest expenses 8,872 8,267 17,109 16,516 Net income before taxes 5,349 3,687 8,581 8,216 Federal income taxes 1,011 943 1,905 2,228 Federal new markets tax credit (275 ) (250 ) (550 ) (500 ) Net income before extraordinary items 4,613 2,994 7,226 6,488 Extraordinary items – Net income 4,613 2,994 7,226 6,488 CHARGE-OFFS Loan charge-offs 815 1,475 1,456 2,214 Recoveries on loans 218 373 454 966 Net loan charge-offs 597 1,102 1,002 1,248 AVERAGE BALANCE SHEET Average loans and leases 1,045,777 1,034,614 1,042,025 1,032,165 Average other earning assets 172,243 151,785 168,998 148,194 (1) There were 52,055 shares repurchased at an average price of $32.40 under the plan announced on May 26, 2005. These shares completed the plan, and a new plan was announced on February 21, 2006. There were 175,200 and 197,600 shares repurchased at an average price of $27.94 and $28.29 for the three and six months ended June 30, 2006 under the new plan. Oak Hill Financial, Inc. SELECTED CONSOLIDATED FINANCIAL INFORMATION (unaudited) July 12, 2007 Press Release For the At or For the Three Months Ended Six Months Ended June 30, June 30, (In thousands, except share data) 2007 2006 2007 2006 SUPPLEMENTAL DETAIL (continued) AVERAGE BALANCE SHEET (continued) Average total earning assets 1,218,020 1,186,399 1,211,023 1,180,359 Average total assets 1,291,111 1,253,840 1,284,018 1,246,153 Average non-interest bearing deposits 95,409 92,624 93,356 92,584 Average total time deposits 520,651 554,193 519,353 563,411 Average other interest-bearing deposits 349,762 335,037 342,423 322,825 Average total interest-bearing deposits 870,413 889,230 861,776 886,236 Average borrowings 226,931 175,142 231,300 170,071 Average interest-bearing liabilities 1,097,344 1,064,372 1,093,076 1,056,307 Average preferred equity – Average common equity 94,114 92,270 93,122 93,138 ASSET QUALITY AND OTHER DATA Non-accrual loans 14,183 16,538 Renegotiated loans – – Loans 90+ days past due and still accruing 169 1,979 Total non-performing loans 14,352 18,517 Other real estate owned 2,375 1,018 Total non-performing assets 16,727 19,535 ADDITIONAL DATA 1 – 4 family mortgage loans serviced for others 227,758 241,465 Proprietary mutual fund balances – – Fair value of securities held to maturity 1,804 3,780 Full-time equivalent employees 425 438 Total number of full-service banking offices 36 36 Total number of bank and thrift subsidiaries 1 1 Total number of ATMs 42 41 LOANS RECEIVABLE 1 – 4 family residential 228,624 237,203 Home equity 40,694 43,385 Multi-family residential 39,297 41,789 Commercial real estate 419,222 391,000 Construction and land development 55,558 55,311 Commercial and other 155,549 152,494 Consumer 96,201 110,478 Credit cards 2,352 2,154 Loans receivable – gross 1,037,497 1,033,814 Unearned interest – – Loans receivable – net of unearned interest 1,037,497 1,033,814 Allowance for losses on loans (12,748 ) (13,678 ) Loans receivable – net (1) 1,024,749 1,020,136 (1) Does not include mortgage servicing rights. Oak Hill Financial, Inc. SELECTED CONSOLIDATED FINANCIAL INFORMATION (unaudited) July 12, 2007 Press Release For the At or For the Three Months Ended Six Months Ended June 30, June 30, (In thousands, except share data) 2007 2006 2007 2006 SUPPLEMENTAL DETAIL (continued) DEPOSITS Transaction accounts Non-interest bearing 95,074 96,365 Interest-bearing 75,146 76,938 Savings accounts 48,037 56,599 Money market deposit accounts 225,863 203,209 Other core interest-bearing 384,748 432,686 Total core deposit accounts 828,868 865,797 Brokered deposits 38,339 46,366 Non-core interest-bearing accounts 90,993 65,875 Total deposits 958,200 978,038 Yield/average earning assets (fully-taxable equivalent) 7.11 % 6.76 % 7.14 % 6.73 % Cost/average earning assets 3.92 % 3.42 % 3.92 % 3.32 % Net interest income (fully-taxable equivalent) 3.19 % 3.34 % 3.22 % 3.41 % NEW MARKETS TAX CREDIT Qualified equity investment in Oak Hill Banks Community Development Corp. 20,000 20,000 Aggregate QEI New Markets Tax Credit Year Amount 2006 2007 2008 2009 2010 2011 2004 10,000 500 600 600 600 600 – 2005 10,000 500 500 600 600 600 600 Totals 20,000 1,000 1,100 1,200 1,200 1,200 600
